Case 19-11984-CSS Doc 330 Filed 10/16/19 Page i1of18

OR rererny

wad wi BH aaa de

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

In re: Chapter 11

FRED’S, Inc., e¢ al.,' Case No. 19-11984 (CSS)
Debtors. Jointly Administered

Re: D.I. 180

Nee eee eee

 

ORDER (1) AUTHORIZING THE SALE OF CERTAIN PHARMACY ASSETS
FREE AND CLEAR OF ALL LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES
PURSUANT TO 11 U.S.C, § 363 AND (1) GRANTING RELATED RELIEF

Upon consideration of the motion (the “Motion”) of the above captioned debtors and
debtors in possession (the “Debtors”’) for the entry of an order (this “Order”’): (a) authorizing the
sale (the “Transaction’”’) of certain Script Assets, Inventory and Inventory Documentation (each
as defined in the Asset Purchase Agreement by and among the Debtors and Walgreen Co. (the
“Buyer”), in substantially the form attached hereto as Exhibit 1 (the “Agreement”))’ located at
the pharmacies (the ““Pharmacies’’) listed in the Pharmacy Asset Sale Schedule attached hereto as
Exhibit 2, free and clear of liens, claims, interests, and encumbrances (collectively, the
Encumbrances”) upon payment therefor in accordance with the terms of the Agreement, with
any such Encumbrances to attach to the proceeds thereof with the same validity and priority
(under the Bankruptcy Code) as such Encumbrances had immediately prior to the consummation
of the Transaction; and (b) granting related relief, all as more fully described in the Motion; and

the Court having found that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 

The Debtors in these chapter [1 cases, along with the last four digits of each Debtor’s federal tax

identification number, are: Fred’s, Inc. (4010); Fred’s Stores of Tennessee, Inc. (9888); National Equipment
Management and Leasing, Inc. (4296); National Pharmaceutical Network, Inc. (9687); Reeves-Sain Drug Stores,
Inc. (4510); Summit Properties-Jacksboro, LLC (9161); Summit Properties-Bridgeport, LLC (2200); and 505 N.
Main Opp, LLC (5850). The Debtors’ address is 2001 Bryan Street, Suite 1550, Dallas, Texas 75201.

1

 
 

Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 2of18

1334; and the Court having found that this is a core proceeding pursuant to 28 U.S.C.
§ 157(b)(2); and the Court having found that venue of this proceeding and the Motion in this
district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that the
Debtors provided due and proper notice that is adequate and appropriate under the particular
circumstances; and the Court having held a hearing to consider the relief requested in the Motion
and any objections or other responses to the relief requested therein (the “Hearing”) at which
time all interested parties were offered an opportunity to be heard with respect to the Motion; and
upon consideration of the record of the Hearing, and all proceedings had before the Court, the
arguments of counsel made, and the evidence proffered and adduced, at the Hearing; and it
appearing that due notice of the Motion and the form of this Order has been provided; and the
Court having found and determined that the relief sought in the Motion is in the best interests of
the Debtors’ estates, their creditors, and other parties in interest, and that the legal and factual
bases set forth in the Motion and presented at the Hearing establish just cause for the relief
granted herein; and upon all of the proceedings had before the Court; and any objections or other
responses to the relief requested herein having been withdrawn, resolved, or overruled on the
merits; and after due deliberation and sufficient cause appearing therefor, it is HEREBY
FOUND THAT:

A. The findings and conclusions set forth herein constitute the Court’s
findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 made applicable to
this proceeding pursuant to Bankruptcy Rule 9014. To the extent any of the following findings
of fact constitute conclusions of law, they are adopted as such. To the extent any of the

following conclusions of law constitute findings of fact, they are adopted as such.

 

Capitalized terms used but not defined herein have the meaning assigned to such terms in the Agreement.

2
 

Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 3of18

B. The statutory and other legal predicates for the relief sought in the Motion
are sections 105(a), 363 and 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004,
and 6006, and Local Rule 6004-1.

C, A fair and reasonable opportunity to object to and to be heard with respect
to the Motion, the Transaction, and the relief requested in the Motion has been given, as required
by the Bankruptcy Code and the Bankruptcy Rules, to all Persons® entitled to notice, including
the following: (a) all parties who have requested notice in these chapter 11 cases pursuant to
Bankruptcy Rule 2002 and (b) all entities known or reasonably believed to have asserted a lien,
encumbrance, claim, or other interest in any of the Pharmacy Assets.

D. The Debtors have demonstrated good, sufficient, and sound business
purposes and justifications for this Court to grant the relief requested in the Motion. The
Debtors’ entry into and performance under the Agreement: (a) constitutes a sound and
reasonable exercise of the Debtors’ business judgment and is in the best interests of the Debtors,
their estates, their creditors, and all other parties in interest; (b) provides value to and is
beneficial to the Debtors’ estates; and (c) is reasonable and appropriate under the circumstances.
Business justifications for the Transaction include the following: (a) the Agreement constitutes
the highest and best offer received for the Pharmacy Assets; (b) the Agreement present the best
opportunity to maximize the value of the Pharmacy Assets; (c) unless the Transaction is
consummated expeditiously in accordance with the terms of the Agreement, recoveries to the
Debtors’ creditors may be materially diminished; and (d) the value of the Debtors’ estates will be

maximized through the sale of the Pharmacy Assets pursuant to the Agreement.

 

“Person” means an individual, a partnership, a corporation, a limited liability company, an association, a joint

stock company, a trust, a joint venture, an unincorporated organization, or any other entity, including any
governmental authority (meaning any federal, state, local, or foreign government or governmental or regulatory

3
Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 4of18

E. This Order constitutes a final order within the meaning of 28 U.S.C. §
158(a). If any inconsistency arises between this Order and the Agreement, this Order shall
control.

F. The Debtors and their advisors (i) engaged in a robust and extensive
marketing and sale process for the Pharmacy Assets prior to the Petition Date, and (ii)
determined that the Buyer’s offer to purchase the Pharmacy Assets pursuant to the Agreement
represents the highest and best offer the Debtors have received for the Pharmacy Assets. The
marketing and sale process was non-collusive, pursued diligently and in good faith, and provided
a full, fair, and reasonable opportunity for any entity to make an offer to purchase the Pharmacy
Assets. The marketing and sale process conducted by the Debtors obtained the highest and best
value for the Pharmacy Assets for the Debtors and their estates, and any other transaction would
not have yielded as favorable an economic result. Accordingly, the total consideration provided
by the Buyer, upon the terms and conditions set forth in the Agreement (including the form and
total consideration to be realized by the Debtors pursuant to the Agreement), is the highest and
best offer received by the Debtors and constitutes fair value, fair, full, and adequate
consideration, reasonably equivalent value and reasonable market value for the Pharmacy Assets.

G. Under the facts and circumstances of these chapter 11 cases, the purchase
price for the Pharmacy Assets is fair and reasonable.

H. The Agreement was proposed, negotiated, and will be entered into based
upon arm’s length bargaining, without collusion or fraud, and in good faith as that term is used in

sections 363(m) and 364(e) of the Bankruptcy Code.

 

authority, agency, board, bureau, commission, court, department, or other governmental entity) or any group of
any of the foregoing.

 

 
Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 5of18

I The Buyer is a Buyer in good faith with respect to the Pharmacy Assets, as
that term is used in sections 363(m) and 364(e) of the Bankruptcy Code and, as such, is entitled
to all of the protections afforded thereby. The Debtors were free to deal with any other party
interested in buying or selling some or all of the Pharmacy Assets on behalf of the Debtors’
estates. Neither the Debtors nor the Buyer have engaged in any conduct that would cause or
permit the Agreement to be avoided or costs and damages to be imposed under section 363(n) of
the Bankruptcy Code or that would prevent the application of section 363(m) of the Bankruptcy
Code. The Buyer has not acted in a collusive manner with any entity and the marketing and sale
process for the Pharmacy Assets was not controlled by any agreement among bidders. The
Buyer’s prospective performance and payment of amounts owing under the Agreement is in
good faith and for valid business purposes and uses. The Buyer is not an “insider” of any of the
Debtors, as that term is defined in section 101 of the Bankruptcy Code, and no common identity
of incorporators, directors, or controlling stockholders existed between the Buyer and the
Debtors.

J. The Agreement and the Transaction contemplated therein were negotiated,
proposed, and entered into by the Debtors and the Buyer in good faith, without collusion and
from arm’s-length bargaining positions.

K. The Buyer is not, and will not be, a mere continuation of, or a successor
to, and is not holding itself out as a mere continuation of, or successor to, the Debtors in any
respect, and there is no continuity of enterprise between the Debtors and the Buyer. The
Transaction does not amount to a consolidation, merger, or de facto merger of the Buyer and the

Debtors. Neither the Buyer nor any of its Affiliates’ and their respective successors, assigns,

 

4 “Affiliate” means, with respect to any specified Person, any other Person that directly, or indirectly through

one or more intermediaries, controls, is controlled by, or is under common control with, such specified Person,

5

 
Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 6of18

members, partners, principals, and shareholders (or equivalent) shall assume or in any way be
responsible for any obligation or liability of any Debtor (or any Affiliates thereof) and/or any
Debtor’s estate, including any obligation under any labor practice agreement, except as expressly
provided in the Agreement or herein.

L. All of the requirements of section 363 of the Bankruptcy Code have been
met with respect to the sale of the Pharmacy Assets pursuant to the Agreement.

M. The Debtors may sell the Pharmacy Assets, upon payment therefor in
accordance with the terms of the Agreement, free and clear of all Encumbrances, including all
liens (including, to the extent permitted under the Bankruptcy Code, those related to the so-called
“bulk sales,” “bulk transfer” and similar laws), claims (including those that constitute a “claim”
as defined in section 101(5) of the Bankruptcy Code), rights (including reclamation rights, rights
of first refusal, rights of first offer, or consent rights), liabilities, judgments, servitudes,
encumbrances, options, purchase options, mortgages, subleases, charges, hypothecations,
indentures, security interests, security agreements, loan agreements, instruments, conditional sale
or other title retention agreements, pledges, demands, offsets not taken prepetition, rights of
recovery, decrees of any court or foreign or domestic governmental entity, and other interests of
any kind or nature whatsoever against the Debtors or the Pharmacy Assets, including any debts
arising under or out of, in connection with, or in any way relating to, any acts or omissions,
obligations, demands, guaranties, rights, contractual commitments, restrictions, product liability
claims, environmental liabilities, employee pension or benefit plan claims, multiemployer benefit
plan claims, retiree healthcare or life insurance claims or claims for taxes of or against the

Debtors, and any derivative, vicarious, transferee, or successor liability claims, rights or causes

 

where “control” means the power, directly or indirectly, to direct or cause the direction of the management and
policies of another Person, whether through the ownership of voting securities, by contract, or otherwise.

6

 
  

   

Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 7 of18

of action (whether in law or in equity, under any law, statute, rule or regulation of the United
States, any state, territory, or possession thereof or the District of Columbia), whether arising
prior to or subsequent to the commencement of these chapter 11 cases, whether known or
unknown, choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed,
recorded or unrecorded, perfected or unperfected, allowed or disallowed, contingent or non-
contingent, liquidated or unliquidated, matured or unmatured, material or non-material, disputed
or undisputed, and whether imposed by agreement, understanding, law, equity, or otherwise
arising under or out of, in connection with, or in any way related to the Debtors, the Debtors’
interests in the Pharmacy Assets, the operation of the Debtors’ businesses before the Closing
(throughout this Order, as defined in the Agreement), or the transfer of the Debtors’ interests in
the Pharmacy Assets to the Buyer, because, in each case, one or more of the standards set forth
in section 363(f)(1)-(5) of the Bankruptcy Code have been satisfied. Without limiting the
generality of the foregoing, “Encumbrances” shall include any and all liabilities or obligations
whatsoever arising under or out of, in connection with, or in any way relating to: (a) any of the
Debtors’ employee benefit plans, including any Encumbrances related to unpaid contributions or
current or potential withdrawal or termination liability; (b) the Worker Adjustment and
Retraining Notification Act of 1988; or (c) any of the Debtors’ current and former employees.
Those holders of Encumbrances who did not object (or who ultimately withdrew their objections,
if any) to the Transaction or the Motion are deemed to have consented pursuant to
section 363(f)(2) of the Bankruptcy Code. Those holders of Encumbrances who did object that
have an interest in the Pharmacy Assets fall within one or more of the other subsections of
section 363(f) of the Bankruptcy Code and are therefore adequately protected by having their

Encumbrances that constitute interests in the Pharmacy Assets, if any, attach solely to the
Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 8of18

proceeds of the Transaction ultimately attributable to the property in which they have an interest,
in the same order of priority and with the same validity, force, and effect that such holders had
prior to the Transaction, subject to any defenses that may be available to the Debtors. All
Persons having Encumbrances of any kind or nature whatsoever against the Debtors or the
Pharmacy Assets shall be forever barred, estopped and permanently enjoined from pursuing or
asserting such Encumbrances against the Buyer or any of its assets, property, Affiliates,
successors, assigns, or the Pharmacy Assets.

N. The Buyer has not agreed to assume and shall have no obligations with
respect to any Encumbrances. The Buyer would not have entered into the Agreement and would
not consummate the transactions contemplated thereby, thus adversely affecting the Debtors and
their estates and their creditors, if the Transaction of the Pharmacy Assets were not free and clear
of all Encumbrances, or if the Buyer would, or in the future could, be liable for any such
Encumbrances, including, as applicable, any liabilities related to the operation of the Pharmacies
by the Debtors that will not be assumed by the Buyer, as described in the Purchase Agreement.

O. The total consideration to be provided to the Debtors by the Buyer, upon
the terms and conditions set forth in the Agreement (including the form and total consideration to
be realized by the Debtors pursuant to the Agreement), reflects the Buyer’s reliance on this Order
to provide it, pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, with title to and
possession of the Pharmacy Assets free and clear of all Encumbrances upon payment therefor in
accordance with the terms of the Agreement (including any potential derivative, vicarious,
transferee, or successor liability claims).

P. The transfer of the Pharmacy Assets to the Buyer in accordance with the

terms of the Agreement will be a legal, valid, and effective transfer of the Pharmacy Assets, and,

 

 
Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 9of18

upon payment therefor in accordance with the terms of the Agreement, will vest the Buyer with
all right, title, and interest of the Debtors in and to the Pharmacy Assets free and clear of all
Encumbrances.

Q. The Debtors (a) have full corporate or limited liability company (as
applicable) power and authority to execute the Agreement and all other documents contemplated
thereby, and the Transaction has been duly and validly authorized by all necessary corporate
action of the Debtors, (b) have all of the corporate or limited liability company (as applicable)
power and authority necessary to consummate the transactions contemplated by the Agreement,
and (c) upon entry of this Order, other than any consents or approvals identified in the
Agreement (including with respect to antitrust matters), need no consent or approval from any
other Person to consummate the Transaction.

R, The Pharmacy Assets constitute property of the Debtors’ estates and good
title is vested in the Debtors’ estates within the meaning of section 541(a) of the Bankruptcy
Code. The Debtors are the sole and rightful owners of the Pharmacy Assets, and no other Person
has any ownership right, title, or interests therein.

S. The Agreement is a valid and binding contract between the Debtors and
the Buyer and shall be enforceable pursuant to its terms. The Agreement, the Transaction and
the consummation thereof shall be specifically enforceable against and binding upon (without
posting any bond) the Debtors, any chapter 7 or chapter 11 trustee appointed in these chapter 11
cases, and shall not be subject to rejection or avoidance by the foregoing parties or any other
Person.

T. The Transaction of the Pharmacy Assets must be approved and

consummated promptly in order to preserve the value of the Pharmacy Assets. Therefore, time is

 

 
   

 

Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 10o0f 18

of the essence in consummating the Transaction, and the Debtors and Buyer intend to close the
Transaction as soon as reasonably practicable. The Debtors have demonstrated compelling
circumstances and a good, sufficient, and sound business purpose and justification for the
immediate approval and consummation of the Transaction as contemplated by the Agreement.
Accordingly, there is sufficient cause to lift the stay contemplated by Bankruptcy Rules 6004(h)
and 6006(d) with regards to the transactions contemplated by this Order.

U. The legal and factual bases set forth in the Motion and at the Hearing
establish just cause for the relief granted herein.

NOW THEREFORE, IT IS ORDERED THAT:

1. The Motion is granted as set forth herein.

2. Any responses or objections to, unless otherwise adjourned, or
reservations of rights regarding, the entry of this Order or the relief granted herein or requested
in the Motion that have not been withdrawn, waived, or settled, or not otherwise resolved
pursuant to the terms hereof, if any, hereby are denied and overruled on the merits with
prejudice. All holders of Encumbrances or other persons and entities that failed to timely object,
or withdrew their objections, to the Motion or this Order are deemed to consent to the relief
granted herein for all purposes, including pursuant to sections 363(f)(2) of the Bankruptcy Code.

3. Each holder of any Encumbrances against the Debtors, their estates, or any
of the Pharmacy Assets: (a) has, subject to the terms and conditions of this Order, consented to
the Transaction or is deemed to have consented to the Transaction; (b) could be compelled, in a
legal or equitable proceeding, to accept money satisfaction of such Encumbrance; or

(c) otherwise falls within the provisions of section 363(f) of the Bankruptcy Code.

  
   

   

Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 11of18

4, Notice of the Hearing was fair and equitable under the circumstances and
complied in all respects with the Bankruptcy Code and the Bankruptcy Rules.

5. The Agreement and the ancillary documents thereto and the
consummation thereof, and the Transaction itself shall not be avoided under section 363(n) or
chapter 5 of the Bankruptcy Code. The consideration provided by the Buyer under the
Agreement is fair and reasonable. Neither the Debtors nor the Buyer have engaged in any
conduct that would cause or permit the Agreement to be avoided or costs and damages to be
imposed under section 363(n) of the Bankruptcy Code.

6. The Agreement, any schedules or exhibits thereto, and all transactions
contemplated therein, and all of the terms and conditions thereof are hereby approved and are
incorporated herein by reference, and the Debtors are authorized to take any and all actions
necessary or appropriate to consummate the Agreement. The failure specifically to include any
particular provision of the Agreement in this Order shall not diminish or impair the effectiveness
of such provision, it being the intent of the Court that the Agreement be approved in its entirety.

7. Pursuant to sections 105, 363, and 365 of the Bankruptcy Code, the
Debtors, as well as their officers, employees and agents, are authorized to execute, deliver and
perform their obligations under and comply with the terms of the Agreement and to consummate
the Transaction, pursuant to, and in accordance with, the terms and conditions of the Agreement
and this Order. The provisions of this Order shall be self-executing, and neither the Debtors nor
the Buyer shall be required to execute or file releases, termination statements, assignments,
consents, or other instruments to effectuate and implement the provisions of this Order.

8. The Debtors, their Affiliates and their respective officers, employees and

agents, are authorized to execute and deliver, and authorized to perform under, consummate and
Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 12 of 18

implement all additional instruments and documents that may be reasonably necessary or
desirable to implement the Agreement and to take all further actions as may be: (a) reasonably
requested by the Buyer for the purpose of assigning, transferring, and conveying to the Buyer or
reducing to possession, the applicable Pharmacy Assets; or (b) necessary or appropriate to the
performance of the obligations contemplated by the Agreement, all without further order of the
Court.

9, All Persons that are currently, or are on or after the Closing, in possession
of some or all of the applicable Pharmacy Assets are hereby directed to surrender possession of
such Pharmacy Assets to the Buyer as of the Closing or at such time as the Buyer requests.

10. Each and every federal, state, local, or foreign government or
governmental or regulatory authority, agency, board, bureau, commission, court, department, or
other governmental entity is hereby directed to accept this Order and any and all other
documents and instruments necessary and appropriate to consummate the transactions
contemplated by the Agreement.

11. Pursuant to sections 105(a), 363(b), 363(f), and 365 of the Bankruptcy
Code, the Debtors are authorized to transfer the Pharmacy Assets in accordance with the terms of
the Agreement. The Pharmacy Assets shall be transferred to the Buyer (or its Affiliates), and
upon payment therefor in accordance with the terms of the Agreement, such transfers shall: (a)
be valid, legal, binding, and effective, (b) vest the Buyer with all right, title, and interest of the
Debtors in the Pharmacy Assets, and (c) be free and clear of all Encumbrances in accordance
with section 363(f) of the Bankruptcy Code, with all Encumbrances that represent interests in
property to attach to the net proceeds of the Transaction, in the same amount and order of their

priority, with the same validity, force, and effect which they have against the Pharmacy Assets,

12

 

 
Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 13 of 18

and subject to any claims and defenses the Debtors may possess with respect thereto, in each
case immediately prior to the Closing: with the proceeds of such sale to be first applied to the

Obligations and the Pre-Petition Lender Debt in accordance with the Post-Petition Credit

 

Agreement (as “Obligations” and “Pre-Petition Lender Debt” are defined in the Post-Petition
Credit Agreement) until all such Obligations and the Pre-Petition Lender Debt are satisfied in
full, and thereafter to satisfy any junior liens, claims, interests, or encumbrances had on the
Assets sold in the order of priority that existed prior to the Petition Date

12. Except as otherwise provided in the Agreement, all Persons (and their
respective successors and assigns) including all debtholders, equityholders, governmental, tax
and regulatory authorities, lenders, employees, former employees, pension plans, multiemployer
pension plans, labor unions, trade creditors, and any other creditors holding Encumbrances
against the Debtors or the Pharmacy Assets, are hereby forever barred, estopped and
permanently enjoined from asserting or pursuing such Encumbrances against the Buyer, their
Affiliates, successors or assigns, their property or the Pharmacy Assets, including taking any of
the following actions with respect to an Encumbrance (other than any liability expressly assumed
under the Agreement): (a) commencing or continuing in any manner any action or other
proceeding against the Buyer, its Affiliates, successors or assigns, assets or properties; (b)
enforcing, attaching, collecting, or recovering in any manner any judgment, award, decree, or
order against the Buyer, its Affiliates, successors or assigns, assets, or properties; (c) creating,
perfecting, or enforcing any Encumbrances against the Buyer, its successors or assigns, assets or
properties; (d) asserting an Encumbrance as a setoff (provided the setoff was not taken
prepetition) or right of subrogation of any kind against any obligation due the Buyer or its

SuCCESSOrS OF assigns; (€) Commencing or continuing any action in any manner or place that does

13

 

 
Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 14o0f 18

not comply, or is inconsistent, with the provisions of this Order or the agreements or actions
contemplated or taken in respect thereof; or (f) to the extent provided in Section 525 of the
Bankruptcy Code, revoking, terminating, failing, or refusing to renew any license, permit, or
authorization to operate any of the Pharmacy Assets or conduct any of the business operated with
such assets. No such Persons shall assert or pursue against the Buyer or its Affiliates, successors
or assigns any such Encumbrance.

13. This Order (a) shall be effective as a determination that, as of the transfer
of the Pharmacy Assets and payment therefor in accordance with the Agreement, all
Encumbrances have been unconditionally released, discharged, and terminated as to the Buyer
and the Pharmacy Assets, and that the conveyances and transfers described herein have been
effected, and (b) is and shall be binding upon and govern the acts of all Persons, including all
filing agents, filing officers, title agents, title companies, recorders of mortgages, recorders of
deeds, registrars of deeds, administrative agencies, governmental departments, secretaries of
state, federal and local officials and all other Persons who may be required by operation of law,
the duties of their office, or contract, to accept, file, register or otherwise record or release any
documents or instruments, or who may be required to report or insure any title or state of title in
or to any asset; and each of the foregoing Persons is hereby directed to accept for filing any and
all of the documents and instruments necessary and appropriate to consummate the transactions
contemplated by the Agreement. For the avoidance of doubt, nothing in the Order or the APA
shall effect any tax exemption under Section 1146(a) of the Bankruptcy Code.

14. Following the transfer of the Pharmacy Assets and payment therefor in

accordance with the Agreement, no holder of any Encumbrance shall interfere with the Buyer’s

14

 

 
Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 15 of 18

title to or use and enjoyment of the Pharmacy Assets based on or related to any such
Encumbrance or based on any actions the Debtors may take in these chapter 11 cases.

15. | Except as expressly set forth in the Agreement, the Buyer and its
successors and assigns shall have no liability for any Encumbrance, whether known or unknown
as of the Closing, now existing or hereafter arising, whether fixed or contingent, whether
derivatively, vicariously, as a transferee or successor or otherwise, of any kind, nature or
character whatsoever, including Encumbrance arising under: (a) any employment or labor
agreements or the termination thereof; (b) any pension, welfare, compensation or other employee
benefit plans, agreements, practices and programs, including any pension plan of or related to
any of the Debtors or any Debtor’s Affiliates or predecessors or any current or former employees
of any of the foregoing, or the termination of any of the foregoing; (c) the Debtors’ business
operations or the cessation thereof; (d) any litigation involving one or more of the Debtors; (e)
any employee, workers’ compensation, occupational disease or unemployment or temporary
disability related law (including claims that might otherwise arise under or pursuant to (i) the
Employee Retirement Income Security Act of 1974, as amended, (ii) the Fair Labor Standards
Act, (111) Title VI of the Civil Rights Act of 1964, (iv) the Federal Rehabilitation Act of 1973,
(v) the National Labor Relations Act, (vi) the Worker Adjustment and Retraining Notification
Act of 1988, (vii) the Age Discrimination and Employee Act of 1967 and Age Discrimination in
Employment Act, as amended, (vili) the Americans with Disabilities Act of 1990, (ix) the
Consolidated Omnibus Budget Reconciliation Act of 1985, (x) the Multiemployer Pension Plan
Amendments Act of 1980, (xi) state and local discrimination laws, (xii) state and local
unemployment compensation laws or any other similar state and local laws, (xiii) state workers’

compensation laws, (xiv) any other state, local, or federal employee benefit laws, regulations or

15

 

 
Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 16 of 18

rules or other state, local or federal laws, regulations or rules relating to, wages, benefits,
employment or termination of employment with any or all Debtors or any predecessors); (f) any
antitrust laws; (g) any product liability or similar laws, whether state or federal or otherwise; (h)
any environmental laws, rules, or regulations, including under the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. §§ 9601, et seq., or similar
state statutes; (1) any bulk sales or similar laws; (j) any federal, state, or local tax statutes,
regulations or ordinances, including the Internal Revenue Code of 1986, as amended; and (k) any
common law doctrine of de facto merger or successor or transferee liability, successor-in-interest
liability theory, or any other theory of successor liability.

16. The Debtors are hereby authorized to take all actions necessary to
implement and effectuate the terms of this Order and the relief granted pursuant to this Order, the
Transaction, and the Agreement.

17. Notwithstanding the applicability, or the possible applicability, of
Bankruptcy Rules 4001, 6004(h), 6006(d), 7062, 9014, or otherwise, this Court, for good cause
shown, orders that the terms and conditions of this Order shall be immediately effective and
enforceable upon its entry. This Order constitutes a final order.

18. The terms and provisions of the Agreement and this Order shall be binding
in all respects upon, or shall inure to the benefit of, the Debtors, their estates and their creditors
(whether known or unknown), the Buyer and its Affiliates, successors and assigns, and any
affected third parties, including all Persons asserting an Encumbrance (collectively, the “Bound
Parties”), notwithstanding any subsequent appointment of any trustee, examiner, receiver, party,
entity, or other fiduciary under any chapter of the Bankruptcy Code or any other law with respect

to any of the Bound Parties, and all such provisions and terms shall likewise be binding on such

16

 
Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 17 of 18

trustee, examiner, receiver, party, entity, or other fiduciary, and shall not be subject to rejection
or avoidance by the Debtors, their estates, their creditors, or any trustee, examiner or receiver,
party, entity, or other fiduciary. The provisions of this Order and the terms and provisions of the
Agreement, and any actions taken pursuant hereto or thereto as of the date of the entry of such
Order shall survive the entry of any order that may be entered confirming or consummating any
plan(s) of the Debtors or converting the Debtors’ cases from chapter 11 to chapter 7, and the
terms and provisions of the Agreement, as well as the rights and interests granted pursuant to this
Order and the Agreement, shall continue in these or any superseding cases and shall be binding
upon the Bound Parties and their respective successors and permitted assigns, including any
trustee, party, entity, or other fiduciary hereafter appointed as a legal representative of the
Debtors under chapter 7 or chapter 11 of the Bankruptcy Code.

19. Nothing contained in any chapter 11 plan hereinafter confirmed in these
chapter 11 cases, or any order confirming such plan, or any other order in these chapter 11 cases
(including any order approving the wind-down or dismissal of these chapter 11 cases or any
order entered after any conversion of these cases to cases under chapter 7 of the Bankruptcy
Code) shall alter, conflict with, or derogate from the provisions of the Agreement or the terms of
this Order. This Order shall survive any dismissal of any of these chapter 11 cases.

20. The Agreement and any related agreements, documents or other
instruments may be modified, amended or supplemented by the parties thereto, in a writing
signed by each party, and in accordance with the terms thereof, without further order of the
Court; provided that any such modification, amendment or supplement does not materially

change the terms of the Agreement or any related agreements, documents, or other instruments.

17

 

 
Case 19-11984-CSS Doc 330 Filed 10/16/19 Page 18 of 18

21. This Court shall retain jurisdiction (to the greatest extent allowed by
applicable law) with respect to all matters arising from or related to the implementation,
interpretation, or enforcement of this Order, the Agreement, all amendments thereto, and any
waivers and consents thereunder (and of each of the agreements executed in connection
therewith), to adjudicate disputes related to this Order or the Agreement (and such other related

agreements, documents or other instruments) and to enforce the injunctions set forth herein.

Wilmington, Delaware
Dated: [O/JG__, 2019

THE HONORABLECHRISTOPHER S. SONTCHI
CHIEF UNITED STATES BANKRUPTCY JUDGE

18
